Title: From John Adams to Robert Morris, 5 July 1783
From: Adams, John
To: Morris, Robert


          Sir
            Paris July 5. 1783
          Your two Favours of the 12 and 29 of May, were delivered me on the third of this Month by Captain Barney. Every Assistance, in my Power, shall be given to Mr Barclay, Mr Grand will write you, the Amount of all the Bills which have been paid in holland which were accepted by me. You may banish your fears of a double Payment of any one Bill.— I never accepted a Bill without taking down in writing a very particular description of it, nor without examining the Book to see whether it had been accepted before. I sent regularly in the Time of it Copies of these Acceptances to Dr Franklin, and I have now asked him to send them to me, that I may copy them & send them to you The Dr has promised to look up my Letters and let me have them. The Originals are at the Hague, with Multitudes of other Papers, which I want every day. Among the many disagreable Circumstances, attending my Duty in Europe, it is not the least that instead of being fixed to any one Station, I have been perpetually danced about from Post to Pillar, unable to have my Books and Papers with me unable to have about me, the Conveniences of an House Keeper, for Health, Pleasure or Business, but yet subjected in Many Articles to double Expences.
          Mr Livingston has not informed me of any determination of Congress upon my Letter to you of 17 of November, which distresses me much on Mr Thaxters Account, who certainly merits more than he has received or can receive without the favour of Congress.
          I thank You Sir most affectionately for your kind Congratulation on the Peace. Our late Ennemies always Clamour against a Peace. But this one is better for them than they had Reason to expect after So mad a War. our Countrymen too, I Suppose are not quite Satisfyed. This Thing and that Thing Should have been otherwise—no doubt.— if any Man blames Us, I wish him no other Punishment than to have if that were possible, just Such another Peace to negotiate exactly in our Situation.— I cannot look back upon this Event without the most affecting Sentiments. When I consider the Number of Nations concerned, the Complications of Interests extending all over the Globe, the Characters of Actors, the Difficulties which attended every Step of the Progress, how every Thing laboured in England France, Spain & Holland untill a divided, that the Armament at Cadiz was upon the Point of Sailing which would have rendered another Campain inevitable, that another Campaign would have probably involved France in a Continental War as the Emperor wd in that Case have joined Russia against the Porte: that the British Ministry was then in So critical a Situation that its duration for a Week or a Day depended upon his making Peace. that if that Ministry had been changed it could have been Succeeded, only either by North & Company or by the Coalition: that it is certain that North & Co. nor the Coalition, would have made Peace upon any terms that either We or the other Powers would have agreed to. that all these difficulties were dissipated by one decided Step of the British and American Ministers, I feel too Stronly a gratitude to Heaven for having been conducted Safely through the Storm, to be very Solicitous whether We have the Approbation of Mortals or not. A Delay of one Day might and probably would have changed the Ministry in England in which Case all would have been lost.— if after We had agreed with Mr Oswald We had gone to Versailles to shew the Result to the Comte de Vergennes you would have been this moment at War and God Knows when or how you would have got out.— What would have been the Course? Mr De Vergennes would have Sprinkled Us with Compliments, the holy Water of a Court. He would have told Us “you have done, Gentlemen, very well for your Country.” You have gained a Great deal— I congratulate you upon it, but you must not Sign till We are ready. We must Sign all together here in this Room.— What would have been our Situation? We must have Signed against this Advice as Mr Laurens Says he would have done, and as I believe Mr Jay and I should have done, which would have been the most marked affront that could have been offered, or We must have waited for France & Spain, which would have changed the Ministry in England and lost the whole Peace, as certainly as there is a World in being. When a few frail Vessells are navigating among innumerable Mountains of Ice, driven by various Winds and drawn by Various Currents, and a narrow Crevice appears to one by which all may escape, if that one improves the Moment and sets the Example, it will not do to stand upon Ceremonies and ask which shall go first, or that all may go together.
          I hope you will excuse this little Excursion and believe me to be, with great Respect and Esteem, sir your most obedient / and most humble sert
        